Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/347569 filed 05/03/2019.     
Claims 1-8, & 10-14 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 instantly claims:
“ A method for determining insulin resistance and/or adipocyte dysfunction comprising analyzing a sample from an individual to whom a glucose test is administered for a non-esterified fatty acid (NEFA) trafficking parameter comprising a fractional rate of NEFA appearance (Ra), a rate of NEFA disappearance (kNEFA), a threshold for glucose-induced suppression (tG), and IC50 for glucose inhibition of NEFA production (glCso), wherein the at least one NEFA comprises stearate;
and wherein if the Ra for stearate is approximately the same as a suitable control, and/or if the kNEFA for stearate is higher than a suitable control, it is indicative that the individual from whom the sample was taken has IR and/or adipocyte 
Also the terms “higher” and “suitable” in Claim 1, are relative terms and not defined by the claims and therefore, are found unclear.  Please clear up in the claim language. This also applies to Claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-4, & 10-13 are rejected under 35 U.S.C. 103(a) as being obvious over BOSTON in  NEFA minimal model parameters estimated from the oral glucose tolerance test and the meal tolerance test, in view of CARLSON in Contribution of Non-Esterified Fatty Acids to Insulin Resistance in the Elderly with Normal Fasting but Diabetic 2h Post Challenge Plasma Glucose Levels: Baltimore Longitudinal Study of Aging and in further view of FUGMANN in Differences in the Serum Nonesterified Fatty Acid Profile of Young Women Associated with a Recent History of Gestational Diabetes and Overweight/Obesity, all as cited on IDS dated 05/03/2019.

CARLSON et al. however is used to help remedy this and more specifically teaches of measuring glC50 along with kNEFA during an oral glucose tolerance test (OGTT) (pg 5, para 2), and of measuring insulin resistance(title); The plasma NEFA concentrations were also measured at 5, 10, 15, 20, 40, and 120 minutes. Plasma NEFA concentrations differed between IPH (Isolated postchallenge hyperglycemia) and NGT (normal glucose tolerance) for the duration of the OGTT with values for IGT (impaired glucose tolerance) consistently falling between the other two (Fig. 2a). The rate of the decrease of NEFAs (equivalent to kNEFA of the claim) from the plasma demonstrated statistical differences between all three groups during the first 20 min of the OGTT, in keeping with the decreased calculated beta-cell function during first phase insulin secretion (Fig. 2b, Table 4). NEFA clearance rate was 3.0umol/l.min-1 in IPH subjects, 7.6umol/l.min-1 in IGT subjects, and 11.9umol/l.min-1 in NGT subjects. Furthermore, plasma insulin concentration that resulted in a 50% reduction in plasma NEFA levels (equivalent to glC50 of the claim) was significantly higher in subjects with IPH (249pmol/l at 40min) and IGT (249pmol/l at 40min), compared to those with NGT (211pmol/l at 20min) (p=0.01)).  It would have been obvious to one of ordinary skill in the art to measure the gIC50 as is done in CARLSON in the method of BOSTON due to  the need in the art to furth understand glucose tolerance and the parameters of which make it related to diabetes due to the large prevalence of diabetes and bad 
FUGMANN et al. however is used to remedy this and further teaches wherein stearate can be separated from the total NEFA and measured independently (pg 5, para 2; and of quantifying 41 NEFA species by LC-MS/MS (Table 3), and also specifically teach of measuring adipocyte insulin resistance(Page 4, second paragraph, & page 6, paragraph 3). Monounsaturated fatty acids (MUFA) (46.4% (44.2%-47.8%)) were predominantly present in fasting serum followed by SFA (39.5% (37.9%-40.8%)) and PUFA (13.8% (13.0%-15.0%)). The most abundant NEFA species were oleic acid (18:1 n-9), palmitic acid (16:0), linoleic acid (18:2 n-6) and stearic acid (18:0); pg 6, para 1); At an exploratory level of significance (p<0.05) we found the following differences in the molar percentages of the various NEFA species in the post-GDM (gestational diabetes) group by comparing to the controls: 12:0, 14:0, 16:0, 18:0, 26:0, and total SFA were reduced, and 18:1, 18:2, MUFA, total n-6 NEFA and the proportion of total n-6/n-3 NEFA were increased). It would have been obvious to one of ordinary skill in the art to compare to controls as is done in FUGMANN in the inventions of BOSTON and CARLSON due to the advantage this offers with respect to risk analysis when normal controls are used 
	With respect to Claims 2-4, FUGMANN et al. teach of measuring the most abundant NEFA species were oleic acid (18:1 n-9), palmitic acid (16:0), linoleic acid (18:2 n-6) and stearic acid (18:0); pg 6, para 1), and of comparison to controls: 12:0, 14:0, 16:0, 18:0, 26:0(tables 1, 2, 3).
With respect to Claim 10, see claim 1 rejection. In addition, BOSTON teaches a method comprising analyzing at least a first sample from an individual to whom a glucose challenge is administered for a non-esterified fatty acid (NEFA) trafficking parameter comprising a fractional rate of NEFA appearance (Ra), a rate of NEFA disappearance (kNEFA), or a threshold for glucose-induced suppression (tG), or IC50, or a combination thereof (pg R401, col 2, para 4 - pg R402, col 1, para 1; The analyses presented here demonstrate that even though the Boston MINIMAL model of NEFA kinetics was developed principally to describe the plasma NEFA concentrations apropos of the IVGTT (intravenous glucose tolerance test), it can also be used to model plasma NEFA concentrations apropos of the OGTT (oral glucose tolerance test) and MTT (meal tolerance test); pg R402, col 1, para 2; The MINIMAL model of NEFA kinetics employed in these investigations has previously been described in detail and is encapsulated in the following differential and ancillary equations (AI) through (A4); (A2 describes the rate of appearance of NEFA, equivalent to Ra of the claim); pg R402, col 1, para 3; where t represents the time in minutes after an intravenous injection of glucose; ... gs (mmol/l) is a parameter that defines a threshold or "set-point" in plasma glucose 
With respect to Claim 11, BOSTON teaches the method of claim 10, but does not specifically teach wherein the control comprises NEFA trafficking parameters from a sample from the individual that is obtained before the glucose challenge and the first sample is obtained from the individual subsequent to the glucose challenge. Nonetheless, Boston teaches wherein the model requires sampling before and after the glucose challenge (pg R396, col 2 para 2; Study 1 (OGTT)... Blood samples were collected from each subject at 0, 15, 30, 45, 60, 75, 90, 105. 120, 150, 180, 210, 240, 270, and 300 min relative to the start of the oral glucose challenge; pg R396, col 2 para 3; Study 2 (OGTT)... All subjects underwent an OGTT, and blood samples were collected at times -20, -10, -5, 0, 10, 20, 30, 45, 60, 75, 90, 120,150, and 180 min; pg R396, col 2 para 4; Study 3 (MTT)... All subjects had normal meals, and frequent blood samples were collected throughout the day. A breakfast meal was given at 15 min (0900), lunch at 195 min (1200), and afternoon tea at 375 min (1500). Blood samples were collected at 0 15, 30, 45, 60, 75, 135, 195, 210, 225, 240, 255, 375, 390, 405, 420, 435, and 495 min; pg R397, col 1 para 1; Study 4 (MTT)... A breakfast meal was given at 60 min (0900), lunch at 195 min (1300), and dinner at 375 min (1800). Blood samples were collected at 0, 30, 60, 90, 120, 150, 180, 240, 300, 336, 360, 390, 420, 480, 540, 600, 634, 660, 690, 720, 780, 840, 900, 937, 960, 990, 1,020, 1,050, 1,090, 1,110, 1,140, 1,200, 1,260, 1,320, 1,380, and 1,440 min; (time of t =< 0 mins indicate a sample taken before the glucose challenge, and time > 0 mins for a sample taken after the glucose challenge)),and  therefore it would have been obvious to one of 
With respect to Claim 12, BOSTON teaches the method of claim 11, wherein the first sample is obtained within a period of between 30-90 minutes after the glucose challenge (pg R396, col 2 para 2; Study 1 (OGTT)... Blood samples were collected from each subject at 0, 15, 30, 45, 60, 75, 90, 105. 120, 150, 180, 210, 240, 270, and 300 min relative to the start of the oral glucose challenge; pg R396, col 2 para 3; Study 2 (OGTT)... All subjects underwent an OGTT, and blood samples were collected at times .20, .10, .5, 0, 10, 20, 30, 45, 60, 75, 90, 120, 150, and 180 min; pg R396, col 2 para 4; Study 3 (MTT)... All subjects had normal meals, and frequent blood samples were collected throughout the day. A breakfast meal was given at 15 min (0900), lunch at 195 min (1200), and afternoon tea at 375 min (1500). Blood samples were collected at 0 15, 30, 45, 60, 75, 135, 195, 210, 225, 240, 255, 375, 390, 405, 420, 435, and 495 min; pg R397, col 1 para 1; Study 4 (MTT)... A breakfast meal was given at 60 min (0900), lunch at 195 min (1300), and dinner at 375 min (1800). Blood samples were collected at 0, 30, 60, 90, 120, 150, 180, 240, 300, 336, 360, 390, 420, 480, 540, 600, 634, 660, 690, 720, 780, 840, 900, 937, 960, 990, 1,020, 1,050, 1,090, 1,110, 1,140, 1,200, 1,260, 1,320, 1,380, and 1,440 min).
With respect to Claim 13, BOSTON teaches the method of any one of claims 10-12, but does not specifically teach wherein the analyzing comprises determining a ratio of one 
2. Claims 5-8 & 14 are rejected under 35 U.S.C. 103(a) as being obvious over BOSTON in  NEFA minimal model parameters estimated from the oral glucose tolerance test and the meal tolerance test, in view of CARLSON in Contribution of Non-Esterified Fatty Acids to Insulin Resistance in the Elderly with Normal Fasting but Diabetic 2h Post Challenge Plasma Glucose Levels: Baltimore Longitudinal Study of Aging and in further view of FUGMANN in Differences in the Serum Nonesterified Fatty Acid Profile of Young Women Associated with a Recent History of Gestational Diabetes and Overweight/Obesity, all as cited on IDS dated 05/03/2019 and further in view of CHANDY in US 20150072940.

	With respect to Claims 5-8 & 14, see above rejections for Claim 1. BOSTON, CARLSON, and FUGMANN et al. do not teach of treating, and specifically of treating with PPAR. CHANDY et al. however is used to remedy this. CHANDY et al. teach of a method of treatment of obesity and/or treatment of obesity-related disorders in human or non-human animal subjects(abstract). CHANDY et al. more specifically teach of the disorder being insulin resistance(paragraph 0048, & 0051), of measuring ENFA(paragraph 0064), and of treating with PPAR(paragraph 0074). It would have been obvious to one of ordinary skill in the art to treat the subject with PPAR as is done in CHANDY in the methods of BOSTON, CARLSON, and FUGMANN due to the need in the art to develop better method for treatment of obesity related diseases(CHANDY, paragraph 0004-0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797